Case 1:21-cv-20684-UU Document 1-15 Entered on FLSD Docket 02/18/2021 Page 1 of 56

John Paul Mac Isaac Case No.:

Plaintiff/Petitioner
vs.
TWITTER, Inc. AFFIDAVIT OF SERVICE OF
Defendant/Respondent | Letter

Received by Isaiah Greene, on the 9th day of February, 2021 at 1:56 PM to be served upon TWITTER, Inc. at Market
Square, 1355 Market St #900, San Francisco, San Francisco County, CA 94103.

On the 9th day of February, 2021 at 3:20 PM, |, Isaiah Greene, SERVED TWITTER, Inc. at 1209 Orange St,
Wilmington, New Castle County, DE 19801 in the manner indicated below:

CORPORATE SERVICE, by personally delivering 1 copy(ies) of the above listed documents to the named Corporation,
by serving John Doe, on behalf of said Corporation.

THE DESCRIPTION OF THE PERSON WITH WHOM THE COPY OF THIS PROCESS WAS LEFT IS AS FOLLOWS:
WHO REFUSED TO GIVE NAME, PERSON AUTHORIZED TO ACCEPT, who accepted service with direct delivery,
a brown-haired white male approx. 35-45 years of age, 5'4"-5'6" tall and weighing 140-160 Ibs. Residency
indicated by package/mail addressed to subject.

Service Fee Total: $150.00

Per U.S. Code § 1746, | declare under penalty of perjury under the laws of the United States of America that the foregoing
is true and correct.

NAME: Ld a (co 2109/2021

Isaiah Greene Server ID # Date

—-

 

Page 1 of 1
pig be REF: REF-7384221 Tracking #: 0064833863

TL

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 1:21-cv-20684-UU Document 1-15 Entered on FLSD Docket 02/18/2021 Page 2 of 56

tuvintondesk@encicoon  HARVIN & HARVIN, LLP * S220

Stuart, FL 34994

 

+ i 9 + . moe . * . 2 i £ *
ae i. ree m Probate Litigation / Estate Planning / Complicated Tax Matters www, harvinlegal.com
Marital & Family Tel: 772.286.3630
Est. 1978 Fax: 772.781.5524
2/4/2021 Wesley R. Harvin II, JD, LLM

harvinfrontdesk(@gmail.com

Via Email and Hand-Delivery
Twitter, Inc.

Market Square
1355 Market St #900
San Francisco, CA 94103

RE: John Paul Mac Isaac

To Whom,
Please be advised that the undersigned attorneys, Wesley Harvin and Brian Della Rocca,

represent Mr. John Paul Mac Isaac. Please direct all future communications to Mr. Della Rocca at the
below address.

We write in accordance with Florida Statute Sec. 770.01, to provide you with preOsuit notice that
Mr. Mac Isaac intends to initiate litigation against Twitter, Inc., and Madbits, LLC in connection with
action taken by Twitter on October 14, 2020 in connection with an article published by The Washington
Post on October 14, 2020 entitled “Smoking-gun email reveals how Hunter Biden introduced Ukrainian
businessman to VP dad” (the “Article”). A copy of same is attached hereto as Exhibit A.

The Article states that emails and video had been found on a laptop computer “dropped off at a
repair shop in [Hunter] Biden’s home state of Delaware”. Mr. Mac Isaac was the owner of the repair
shop.

On October 14, 2020, Twitter locked the account of The Washington Post because of the Article.
A copy of screenshots showing the account lock is attached hereto as Exhibit B. The statements of
concern made in that lock are as follows:

“YOUR ACCOUNT HAS BEEN LOCKED.

What happened?

1. Violating our rules against distribution of hacked materials,

We don’t permit the use of services to directly distribute content obtained through hacking that

contains private information, may put people in physical harm or danger, or contains trade
secrets.”
Case 1:21-cv-20684-UU Document 1-15 Entered on FLSD Docket 02/18/2021 Page 3 of 56

Furthermore, @TwitterSafety tweeted the following on October 14, 2020:

“We want to provide much needed clarity around the actions we’ve taken this morning with
respect to two NY Post articles that were first tweeted this morning.”

“The images contained in the articles include personal and private information — like email
address and phone numbers — which violate our rules.”

“As noted this morning, we also currently view materials included in the articles as violations of
our Hacked Materials Policy.” See Exhibit B.

The obvious target of these statements is our client Mr. Mac Isaac. At no point in time did Mr.
Mac Isaac ever hack any computer, nor did he hack the computer in question. The statement that his
materials were “hacked” is false, with no basis in fact whatsoever.

No attempts were made to determine the truth of the matter with respect to Mr. Mac Issac, which
would have taken a simple phone call. Mr. Mac Isaac is not a public figure, he has no staff or
representatives who would have intervened or impeded efforts at verification.

The resulting damage was immediate, ongoing, and predictable. Mr. Mac Isaac was instantly
identified online, harassed, ridiculed, accused of being a “Russian”, and threatened. His personal and
professional reputation has been ruined.

My clients hereby demand an immediate and complete retraction of the libelous material and
implications in a manner designed to be as visible as the original article, no later than February 9", 2021.
If counsel would like to discuss the matter prior to February 9", 2021, please contact Mr. Brian Della
Rocca at:

Brian R. Della Rocca, Esquire
Partner - Compass Law Partners
Phone 240-454-1013

Fax 301-740-2297

Web www.Compass-Law.com

Email BDellaRocca@Compass-Law.com

HARVIN & HARVIN.LLP

Sor
Wesley R. Harvin il

900 E. Ocean Blvd Ste 210B
Stuart, FL 34994

Tel: 772.286.3630
harvinfrontdesk@gmail.com

 
Case 1:21-cv-20684-UU Document 1-15 Entered on FLSD Docket 02/18/2021 Page 4 of 56

EXHIBIT A
aeuée@ase 1:21-cv-20684-UU Doct hYePSIS’ TARE RSE OHRID DOEket OPYbGA2021 Page 5 of 56

    
 

=SNEV, YORK POSES |

 

 

  
 
 
 
 
     

Dear Hunter
giving an Op
some time t
As we spoki
meet today

“AINA

NY Post photo composite

NEWS EXCLUSIVE

Smoking-gun email reveals how Hunter Biden introduced Ukrainian
businessman to VP dad

By Emma-Jo Morris and Gabrietle Fonrouge Gctober 14,2020 | 5:60am | Updated

 

Hunter Biden introduced his father, then-Vice President Joe Biden, to a top executive at a Ukrainian energy firm less than a

year before the elder Biden pressured government officials in Ukraine into firing a prosecutor who was investigating the
company, according to emails obtained by The Post.

The never-before-revealed meeting is mentioned in a message of appreciation that Vadym Pozharskyi, an adviser to the
board of Burisma, allegedly sent Hunter Biden on April 17, 2015, about a year after Hunter joined the Burisma board at a

reported salary of up to $50,000 a month.

“Dear Hunter, thank you for inviting me to DC and giving an opportunity to meet your father and spent [sic] some time
together. It’s realty [sic] an honor and pleasure,” the email reads.

An earlier email from May 2014 also shows Pozharskyi, reportediy Burisma’s No. 3 exec, asking Hunter for “advice on how
you could use your infiuence” on the company’s behalf.

The blockbuster correspondence — which fles in the face of Joe Biden's claim that he’s “never spoken to my son about his
overseas business dealings” — is contained in a massive trove of data recovered from a laptop computer.

Bitne-Hnumne! ram 90900 004 dA loemail_ravascle heuws_huintorhidesinstrad ieedoailrsinian.hisnoninaAadt

4fa
eaieveCase 1:21-cv-20684-UU 9 DOCUFFRRS FeV aaisiipw une rendnanroeice OMe Oeker Oa bBAAO21 Page 6 of 56

ant

From: Vadym Pozharskyi

<v.pozharskyi.ukraine @gmail.com>

Subject: Meeting for coffee?

Date: April 17, 2015 at 6:00:51 AM PDT

To: Hunter Biden <hbiden@rosemontseneca.com>

Dear Hunter, thank you for inviting me to DC and
giving an opportunity to meet your father and spent
some time together. It's realty an honor and pleasure.
As we spoke yesterday evening, would be great to
meet today for a quick coffee. What do you think? |
could come to you office somewhere around noon or
so, before or on my way to airport.

Best ,

V

Otnpasnene c iPhone

 

 

The computer was dropped off at a repair shop in Biden's home state of Delaware in April 2019, according to the store’s
owner

Other material extracted from the computer includes a raunchy, 12-minute video that appears to show Hunter, who’s
admitted struggling with addiction problems, smoking crack while engaged in a sex act with an unidentified woman, as well
as numerous other sexually explicit images.

The customer who brought In the water-damaged MacBook Pro for repair never paid for the service or retrieved it or a hard
drive on which its contents were stored, accarding to the shop owner, who sald he tried repeatedly to contact the client.

The shop owner couldn't positively identify the customer as Hunter Biden, but said the laptop bore a sticker from the Beau
Biden Foundation, named after Hunter's late brother and former Delaware attorney general.

Photos of a Delaware federal subpoena given to The Post show that both the computer and hard drive were seized by the
FBI in December, after the shop’s owner says he alerted the feds to their existence.

Biine-Hrunnet eam (209004 101 Alemailrovoaaleheuhiinterhiden_intradcceds:ikrainian_his_mnantnctodt
zauQase 1:21-cv-20684-UU Docusnentviad Sow hintanachOnrbShuReckek Reh1ki2021 Page 7 of 56
Ee ene a Ne

 

  
   
   
  
  
     
  
  
 

AO tie they SSF) Subperas to Tent Refen sand hes

UNITED STATES DISTRICT COURT

for the
District of Delaware

SUBPOFRNA TO TESTIFY BEFORE A GRAND JURY

ee

Pari ee Fry Come
¥OU ARE COMA NDED to appear in this United States district court al the time, date, and place shown
testi Ore IRE cpu S grand jury. When you anive, you must remain at the court until the judge or a court

Bate and Time:

Response (due Dy: Tuesday. December 17, 2014

 

 

ates electronically stored information, or objects phiew ince
uprtunenis,
ees,

 

 

 

A federal subpoena showing the computer and hard drive were seized by the Fai

But before turning over the gear, the shop owner says, he made a copy of the hard drive and later gave it to former Mayor
Rudy Giuliani’s lawyer, Robert Costello.

httne-dinunnet camo nlt Alamaitravacle hrurhi iter hideninteadieadsibralinian hizunaninawed!

am
amdudase 1:21-cv-20684-UU Docunrrainivdad iow bunte rednomdedcSdda@aket Ma b&seg021 Page 8 of 56

Steve Bannon, former adviser to President Trump, told The Post about the existence of the hard drive in late September and
Giuliani provided The Post with a copy of it on Sunday.

Less than eight months after Pozharskyi thanked Hunter Biden for the introduction to his dad, the then-vice president
admittedly pressured Ukrainian President Petro Poreshenko and Prime Minister Arsenly Yatsenyuk into getting rid of
Prosecutor General Viktor Shokin by threatening to withhold a $1 billion US loan guarantee during a December 2015 trip to
Kiev,

“I looked at them and said: I'm leaving in six hours. If the prosecutor is not fired, you're not getting the money,” Biden
infamously bragged to the Council on Foreign Relations in 2018.

“Well, son of a bitch. He got fired.”

Shokin has said that at the time of his firing, in March 2016, he'd made “specific plans” to investigate Burisma that “included
interrogations and other crime-investigation procedures into all members of the executive board, including Hunter Biden.”

Joe Biden has insisted that the US wanted Shokin removed over corruption concerns, which were shared by the European
Union.

Meanwhile, an email dated May 12, 2014 — shortly after Hunter Biden joined the Burisma board — shows Pozharskyi
attempting to get him to use his political leverage to help the company.

The message had the subject line “urgent issue” and was also sent to Hunter Biden's business partner, Devon Archer, who
also sat on the Burisma board at the time.

Penaroy ry tt ae a =F br Se.
| See aap cereap ete mee

     

ive-punatemnntepeeniantnateretontannthes’
——

Tey

ded plretearantreeartenaesfuumaphocied- ented
Sahel te eee A rem See i apd
te ew erty aeneal ao pete
Same te ae Sige ber rpm

ibplmepdcheriettrcdienen:toberreldgetctrigeed
ee ea
— 7

|
|

| sete mie te ret mee ee
| Haweenpeayeeyeceee

Lof2 L He

mail (rom Vadim Pozharskyt.., by New York Post

Pozharskyi said that “the representatives of new authorities in power tend to quite aggressively approach N. Z. unofficially
with the aim to obtain cash from him.”

N.Z. isn't identified in the email but appears to be a reference to Burisma founder Mykola Zlochevsky, whose first name is a
Ukrainian version of “Nicholas.”

When the alleged shakedown falled, “they proceeded with concrete actions” in the form of “one or more pretrial
proceedings,” Pozharskyi wrote.

httne Hounnct ram NIN AH Alamail_ravoalehrw-hiintor-hidon.intradirartsivesinianhiv.man_in_Asel Arg
ameudlase 1:21-cv-20684-UU Documenivdad Gow Gunke tegnoiirdakcSdae@akak Aa bobg021 Page 9 of 56

“We urgently need your advice on how you could use your influence to convey a message / signal, etc .to stop what we
consider to be politically motivated actions,” he added.

ur.Pozharsky! and Hunter Biden

 

Vadym Pozharskyi and Hunter Biden
Yatta European Strategy / Gelty Images

Hunter Biden responded by saying he was with Archer in Doha, Qatar, and asked for more information about “the formal {if
any) accusations being made against Burisma.”

“Who is ultimately behind these attacks on the company? Who in the current interim government could put an end to such
attacks?” he added.

The exchange came the same day that Burisma announced it had expanded its board of directors by adding Hunter Biden,
who was put in charge of its "legal unit and will provide support for the Company among international organizations,”
according to a news release that’s since been scrubbed from Burisma's website.

Hunter Biden actually Joined the board in April 2014, according to multiple reports.

His lawyer said last year that Hunter was “not a member of the management team,” adding, “At no time was Hunter In
charge of the company's legal affairs.”

About four months after Hunter Biden’s correspondence with Pozharskyi, Archer forwarded Hunter Biden an email chain
with the subject line “tax raise impact on Burisma production,” which included Pozharskyi saying that the Ukrainian cabinet
had submitted new tax legislation to the country's parliament.

hiftinednunnet eam/ININAt iA farnail ravesle-havwhointor.hidan.intendurad.silrainianshiz.man.te_aAadl
waetease 1:21-cv-20684-UU DOCUERRIMedak owner del huodue dean GheehhBble021 Page 10 of 56

Photos from Hunter Biden's hard drive

“If enacted, this law would kill the entire private gas production sector in the bud," Pozharskyi wrote.

Kline nunaet ene 9014 Al dlemail_rovealehoheintorhidan.intrad ined iikrsinian hig. onindadt

 
anaGase 1:21-cv-20684-UU Docurmentvksd bowhmberacbhOnrbchStuRoeker@giiegd2021 Page 11 of 56

In the Sept. 24, 2014, email, Pozharskyi also said he was “going to share this information with the US embassy here in Kyiv,
as well as the office of Mr Amos Hochstein in the States.”

At the time, Hochstein was the State Department's newly appointed special envoy and coordinator for international eneray -
affairs.

wDevon Archer

Devon Archer
Patrick McMullan via Getty Image

In December 2017, the Naftogaz Group, Ukraine's state-owned energy company, announced that Hochstein had joined the
company as an independent director, but on Monday he announced his resignation.

“The company has been forced to spend endless amounts of time combating political pressure and efforts by oligarchs to
enrich themselves through questionable transactions,” Hochstein wrote in an op-ed published by the Kyiv Post.

In addition to denying that's he’s spoken to Hunter Biden about his overseas business dealings, Joe Biden has repeatedly
denied any conflict of Interest or wrongdoing by either of them involving Burisma.

Last February, he got testy during an appearance on NBC's “Today” show when co-host Savannah Guthrie questioned
whether it was “wrong for [Hunter] to take that position, knowing that it was really because that company wanted access to

you.”

“Well, that's not true. You're saying things you do not know what you're talking about,” the elder Biden responded.

hitne Hniumact ram/n9nit AltA lamallrauvaateheuwshuntarhidarcintendiisead.tilesinian.hig-man.tndarti Tie
agizu@ase 1:21-cv-20684-UU Documartévked bowhnieraéhORrnbSb Rate Gehied2021 Page 12 of 56

 

: a
cient pn fo tee
Ha r ie

 

Photos from Hunter Biden's hard drive

Last December, Joe Biden also lashed out during a Democratic primary town hall event in lowa, where a man accused him of
sending Hunter to Ukraine “to get a job and work for a gas company, he had no experience with gas or nothing, in order to
get access to... the president”

“You're a damn liar, man. That's not true and no one has ever said that,” Biden fumed.

Biden then continued berating the man as he stepped forward, called the man “fat” and challenged him to “do push-ups
together, man.”

The FBI referred questions about Its seizure of the laptop and hard drive to the Delaware US Attorney's Office, where a
spokesperson said, “My office can neither confirm nor deny the existence of an investigation.”

Hunter Biden's lawyer refused to comment on the specifics but instead attacked Giuliani.

“He has been pushing widely discredited conspiracy theories about the Biden family, openly relying on actors tied to
Russian intelligence,” the lawyer, George R. Mesires, said of Giuliani.

Pozharskyi and the Joe Biden campaign did not return requests for comment. Hochstein could not be reached.

Bithe-dinvnnet eam 209040 Aemailravoole hovwhontarhidonintradiiredikeainian hiv omontedadl Ro
waieu@ase 1:21-cv-20684-UU DocueaitibabtowmiteredeDihuaduSPDuURMrKzeahhGieP21 Page 13 of 56
Additional reporting by Ebony Bowden

FILED UNDER COMPUTERS, EMAILS, ENERGY, HUNTER BIDEN, JOE BIDEN, NATURAL GAS, RUDY GIULIANI, STEVE BANNON. UKRAINE, 10/14/26

 

 

Tay
Hg
POST RECOMMENDED 1/5

 

 

 

| John Kerry defends taking private jet to accept

[ climate award in Iceland Read More >

 

httne-Hnunnet cam/9N9AA1 0M Alamailrovasice_hauw. hunter hiden-intraduradaitrainian.his_man-_tn_tordl
Case 1:21-cv-20684-UU Document 1-15 Entered on FLSD Docket 02/18/2021 Page 14 of 56

EXHIBIT B
Case 1:21-cv-20684-UU Document 1-15 Entered on FLSD Docket 02/18/2021 Page 15 of 56

vy English =

Warning: this link may be unsafe

hittpssinypost.canv2020/10/1 4/emai-reveals-how-fumter-biden-introduced-krainian-bir-
man-to-dad/

The link you are trying to access has been identified by Twitter or our partners as being
potentially epermnry or unaale, in accordance with Twitter's UAL Policy. This link could lal into
any ol the below categorlas:

malicious links thal could steal pentonal information or harm electronic devices

Gpaniny inks that misiead people or dierupt their experience

vielent or misleading content thal could lead to real-world harm

Certain categories of content that, il posted directly on Twitier, are a Violation of the Twitter
Rules:

Sack to previous page
Paid this warming and continue
L

Your account has been locked.

New York Post
@nypont

What happened?
We have determined that this account violated tha Twitter Rules. Specifically, for:

1, Violating our rules against distribution of hacked material.
We don't perme the use of our services to directly distribute content obtained through
hacking that contains private Information, may put people in phyaleal harm or danger, or
contalne trade secrets.

wt
Case 1:21-cv-20684-UU Document 1-15 Entered on FLSD Docket 02/18/2021 Page 16 of 56

Twitter Safety @ @TwitterSafety - Oct 14 aaa
We want to provide much needed clarity around the actions we've taken
with respect to two NY Post artictes that were first Tweeted this morning.

O 2.1K Ul ase OQ 164e oc

Twitter Safety @ @TwitterSafety - Oct 14 one
The images contained in the articles include personal and private
information — like emai! addresses and phone numbers — which violate our
rules,

Private information policy

Posting another person's private and confidential
information is a violation of the Twitter Rules. Learn ...
é help.twitter.com

 

© 15K TL 13K O 59K ag

Twitter Safety @ exe
@TwitterSafety

Replying to @TwitterSatety

 

As noted this morning, we also currently view materials
included in the articles as violations of our Hacked
Materials Policy.

Distribution of hacked materials policy

We don't condone attempts to compromise or infiltrate
computer systems for malicious purposes.

& help.twitter.com

7:44 PM - Oct 14, 2020 - Twitter Web App

728 Retweets 340 Quote Tweets 5.5K Likes
Case 1:21-cv-20684-UU Document 1-15 Entered on FLSD Docket 02/18/2021 Page 17 of 56

tarvinfondet@smaicon = ELARVIN & HARVIN, LLP Sec

Stuart, FL 34994

i + 5 5q. eye 0 1: A . A . i 134 7
ae aaa Probate Litigation / Estate Planning / Complicated Tax Matters sew harvinlegal.con
rear Tel: 772.286.3630
Est. 1978 Fax: 772.781.5524
1/26/2021 Wes Harvin Il, JD, LLM

harvinfrontdesk@pmail.com

Attn: Service of Process
TWITTER, inc.

c/o Secretary of State
2415 N. Munroe Street
Ste 810

Tallahassee, FL, 32303

RE: NOTICE OF SERVICE OF PROCESS: LETTER as per Florida Statute 770.01

To Whom,

Florida Statutes 48.161 and 48/8! provide for service of process on a nonresident engaging in

business or in a business venture in the State of Florida by means of service on the Secretary of State of
Florida.

You are notified that a Notice of Defamation as per FS 770.01 has been mailed to by you Certified
Mail by JOHN PAUL MAC ISAAC. Service was made on the Secretary of State on even date herewith. A
copy of the service is enclosed. A copy of the Service is enclosed herein.

FOR THE FIRM OF HARVIN & HARVIN LLP

  
 

Sincerely,

ap —
Wesley Rtarviritl, ID, LLM
900 E. Ocean Blvd Ste 210B
Stuart, FL 34994

Fla Bar No: 527068
Tel: 772.286.3630
Case 1:21-cv-20684-UU Document 1-15 Entered on FLSD Docket 02/18/2021 Page 18 of 56

VERIFIED RETURN OF SERVICE

 

State of Florida County of

am | | | il | | |
Plaintiff: | | | Mil | | |
TTER, JGS2021007234

TWITTER, JNC. cio MADBITS, LLC As Business Agent for TWI
Inc.

 

 

 

VS.
Defendant:

For:

Emily

Harvin & Harvin, LLP
900 SE Ocean Blvd.
Suite 210B

Stuart, FL 34994

Received by COURTESY FLORIDA PROCESS SERVERS on the 4th day of February, 2021 at 11:45 am to
be served on Twitter, Inc. co MADBITS, LLC By serving CT Corporation Systems as it's statutory
registered agent, 1200 S. Pine Island Road, Suite 240, Plantation, FL 33324.

|, CARLOS PARDO, do hereby affirm that on the 4th day of February, 2021 at 12:30 pm, I:

CORPORATE: served by delivering a true copy of the LETTER and SUBSEQUENT DOCUMENTS with
the date and hour of service endorsed thereon by me, to: Donna Mock as Registered Agent at the
address of: 1200 S., Pine Island Road, Suite 240, Plantation, FL 33324 on behalf of Twitter, Inc. c/o
MADBITS, LLC, and informed said person of the contents therein, in compliance with state statutes.

Under penalty of perjury, | declare that | have read the foregoing affidavit and that the facts stated in it are
true and correct, that | am a sheriff appointed, SPECIAL PROCESS SERVER IN GOOD STANDING for the
in the county in which service was effected in accordance with Florida Statutes, and have no interest in the
above action pursuant to F.S. 92.525 ( 2 ).

 

CARLOS PARDO
SPS #519

COURTESY FLORIDA PROCESS SERVERS
Payment Center

P.O, Box 40-3621

Miami Beach, FL 33140

(888) 319-3160

Our Job Serial Number: JGS-2021007234

Copyright © 1992-2021 Dalabase Services, Inc. - Process Server's Toolbox V8.1z
Case 1:21-cv-20684-UU Document 1-15 Entered on FLSD Docket 02/18/2021 Page 19 of 56

harvntondskaenaicom MARVIN & HARVIN, LLP Sse 20s
Stuari, FL 34994

Wesley R. Harvin, IT, Esq. www.harvinlegal.com

harvinfrontdesk@email.com Probate Litigation / Estate Planning / Complicated Tax Matters

ec, Tel: 772.286.3630
Est. 1978 Fax: 772.781.5524

 

2/4/2021 Wesley R. Harvin II, JD, LLM
harvinfrontdesk@gmail.com

Via Hand-Delivery
Twitter, Inc.

c/o MADBITS, LLC

As Business Agent for TWITTER, Inc.
c/o CT Corporation System

1200 S Pine Island Road

Plantation, FL 33324

As Registered Agent for MADBITS, LLC

RE: John Paul Mac Isaac

To Whom,

Please be advised that the undersigned attorneys, Wesley Harvin and Brian Della Rocca,
represent Mr. John Paul Mac Isaac. Please direct all future communications to Mr. Della Rocca at the
below address.

We write in accordance with Florida Statute Sec. 770.01, to provide you with preQsuit notice that
Mr. Mac Isaac intends to initiate litigation against Twitter, Inc., and Madbits, LLC in connection with
action taken by Twitter on October 14, 2020 in connection with an article published by The Washington
Post on October 14, 2020 entitled “Smoking-gun email reveals how Hunter Biden introduced Ukrainian
businessman to VP dad” (the “‘Article”). A copy of same is attached hereto as Exhibit A.

The Article states that emails and video had been found on a laptop computer “dropped off at a
repair shop in [Hunter] Biden’s home state of Delaware”. Mr. Mac Isaac was the owner of the repair
shop.

On October 14, 2020, Twitter locked the account of The Washington Post because of the Article.
A copy of screenshots showing the account lock is attached hereto as Exhibit B. The statements of
concern made in that lock are as follows:

“YOUR ACCOUNT HAS BEEN LOCKED.

What happened?

1. Violating our rules against distribution of hacked materials.

We don’t permit the use of services to directly distribute content obtained through hacking that
Case 1:21-cv-20684-UU Document 1-15 Entered on FLSD Docket 02/18/2021 Page 20 of 56

contains private information, may put people in physical harm or danger, or contains trade
secrets.”

Furthermore, @TwitterSafety tweeted the following on October 14, 2020:

“We want to provide much needed clarity around the actions we’ve taken this morning with
respect to two NY Post articles that were first tweeted this morning.”

“The images contained in the articles include personal and private information ~ like email
address and phone numbers — which violate our rules.”

“As noted this morning, we also currently view materials included in the articles as violations of
our Hacked Materials Policy.” See Exhibit B.

The obvious target of these statements is our client Mr. Mac Isaac. At no point in time did Mr.
Mac Isaac ever hack any computer, nor did he hack the computer in question. The statement that his
materials were “hacked” is false, with no basis in fact whatsoever.

No attempts were made to determine the truth of the matter with respect to Mr. Mac Issac, which
would have taken a simple phone call. Mr. Mac Isaac is not a public figure, he has no staff or
representatives who would have intervened or impeded efforts at verification.

The resulting damage was immediate, ongoing, and predictable. Mr. Mac Isaac was instantly
identified online, harassed, ridiculed, accused of being a “Russian”, and threatened. His personal and
professional reputation has been ruined.

My clients hereby demand an immediate and complete retraction of the libelous material and
implications in a manner designed to be as visible as the original article, no later than February 9"", 2021.
If counsel would like to discuss the matter prior to February 9", 2021, please contact Mr. Brian Della
Rocca at:

Brian R. Della Rocca, Esquire

Partner - Compass Law Partners

Phone 240-454-1013

Fax 301-740-2297

Web www.Compass-Law.com
Email BDellaRocca@Compass-Law.com

a
HARVIN.& HARVIN LLP
Wesley KR. Harvin II

900 E. Ocean Blvd Ste 210B
Stuart, FL 34994

Tel: 772.286.3630
harvinfrontdesk@ gmail.com
Case 1:21-cv-20684-UU Document 1-15 Entered on FLSD Docket 02/18/2021 Page 21 of 56

EXHIBIT A
aiase 1:21-cv-20684-UU Docuihent iS” Entered or FESD Bocket 82718021 Page 22 of 56

= ADI ER

MEeTee EDITION SSS a

 

 

 

NY Past photo composite

NEWS EXCLUSIVE

Smoking-gun email reveals how Hunter Biden introduced Ukrainian
businessman to VP dad

By Emma-Jo Monls and Gabrielle Fonrouge October 14,2020 | 5:00am | Updated

Hunter Biden introduced his father, then-Vice President Joe Biden, to a top executive at a Ukrainian energy firm less than a
year before the elder Biden pressured government officials in Ukraine into firing a prosecutor who was investigating the
company, according to emails obtained by The Post.

The never-before-revealed meeting is mentioned in a message of appreciation that Vadym Pozharskyi, an adviser to the
board of Burisma, allegedly sent Hunter Biden on April 17, 2015, about a year after Hunter joined the Burisma board at a
reported salary of up to $50,000 a month.

“Dear Hunter, thank you for inviting me to DC and giving an opportunity to meet your father and spent [sic] some time
together. It’s realty [sic] an honor and pleasure,” the email reads.

An earlier email fram May 2014 also shows Pozharskyi, reportedly Burisma’s No. 3 exec, asking Hunter for “advice on how
you could use your influence” on the company’s behalf.

The blockbuster correspondence — which flies in the face of Joe Biden's claim that he’s “never spoken to my son about his
overseas business dealings” — is contained in a massive trove of data recovered from a laptop computer.

httre-Hnunnet ram IAI0H 14 Afamail_raveclehauhontar-hidon.intiradiucorsikrainian.hiz.man.tndart! 410
aaievetase 1:21-cv-20684-UU Docuffi@nPtet5™ EPTereeP Ur LSE BUR F 0371872021 Page 23 of 56

From: Vadym Pozharskyi

<v.pozharskyi.ukraine @ gmail.com>

Subject: Meeting for coffee?

Date: April 17, 2015 at 6:00:51 AM PDT

To: Hunter Biden <hbiden@ rosemontseneca.com>

Dear Hunter, thank you for inviting me to DC and
giving an opportunity to meet your father and spent
some time together. It's realty an honor and pleasure
As we spoke yesterday evening, would be great to
meet today for a quick cofiee. What do you think? |
could come to you office somewhere around noon or
so, before or on my way to airport.

Best ,

V

OtTnpasnenuo c iPhone

 

The computer was dropped off at a repair shop in Biden's home state of Delaware in April 2019, according to the store's
owner.

Other material extracted from the computer includes a raunchy, 12-minute video that appears to show Hunter, who's
admitted struggling with addiction problems, smoking crack while engaged in a sex act with an unidentified woman, as well
as numerous other sexually explicit images.

The customer who brought in the water-damaged MacBook Pro for repair never paid for the service or retrieved it or a hard
drive on which its contents were stored, according to the shop owner, who said he tried repeatedly to contact the client.

The shop owner couldn't positively identify the customer as Hunter Biden, but said the laptop bore a sticker from the Beau
Biden Foundation, named after Hunter's late brother and former Delaware attorney general.

Photos of a Delaware federal subpoena given to The Post show that both the computer and hard drive were seized by the
FBI in December, after the shop’s owner says he alerted the feds to their existence.

hitneinunnet eam/2090 1104 Alamail_caveate hnwhiinterhidaen.intrndurad.sidesinian.hiv.man.tadant
ae ase 1:21-cv-20684-UU DOocuFhereyts? 5 BHYRTeeP OR ESD ERRREEOPIIDIZ021 Page 24 of 56

i Subpocna ty Tescify Relore a Grend
UNITED STATES DISTRICT COURT

for the

District of Delaware
SUBPOENA TO TESTIFY BEFORE A GRAND IURY

Grind Jun, Subpoena Number

YOU ARE COMMANDED to appear in this United Status district court af the time, date, and place shown
below to testify befure the court's grand jury. When you arrive, you must remain at the court unlit the judge or a court
Officer allows you to leave

Place: J Caleb Boggs Federal Buitding "1 late and Time
Room 3001, 944 King Street

| Witmington, BE 19804 Response Due (35° Tuesday. December 17, 2019
t
4 You must alse bring with you the following documents, electronically stored information, or objects ¢hiana (nat

| upptleable):
i
/ +
In teu of personal appearance, please sec ATTACHMENT A

CLERK OF COURT

OLE

5 Tf te /
Signature of ¢ are or ‘Pieprury Cherk

 

 

The name, address, e-mail; and telephone number of the United States auiorney, or assistant United States utlurnes, who
requests this subpoena, are!

Lesley F. Wolf

Assistant United Suites Attomey

United States Attomey's Cfiter

1713 North Market Strect, Suite 400

Wilnimgion, DH 19899-2045

Phone: ( Ht2} 573-6277

ie

    

A federal subpoena showing the computer and hard drive were seized by the FBI

But before turning over the gear, the shop owner says, he made a copy of the hard drive and later gave it to former Mayor

Rudy Giuliani's lawyer, Robert Costello.

Ritne finunndt earml3Anid i Alemail-ravoale-how.hiuntor-hidan_intendiicodikesainian-hit_manitn-dani

ao
eies@ase 1:21-cv-20684-UU 9 DOcCuPRenPE?#5 BHTETERP ON PLSD ERE ORIIBYZ021 Page 25 of 56

Steve Bannon, former adviser to President Trump, told The Post about the existence of the hard drive in late September and
Giuliani provided The Post with a copy of it on Sunday.

Less than eight months after Pozharskyi thanked Hunter Biden for the introduction to his dad, the then-vice president
admittedly pressured Ukrainian President Petro Poroshenko and Prime Minister Arseniy Yatsenyuk into getting rid of
Prosecutor General Viktor Shokin by threatening to withhold a $1 billion US loan guarantee during a December 2015 trip to
Kiev.

“| looked at them and said: I'm leaving in six hours. If the prosecutor is not fired, you're not getting the money,” Biden
infamously bragged to the Council on Foreign Relations in 2018.

“Weil, son of a bitch. He got fired.”

Shokin has said that at the time of his firing, in March 2016, he'd made “specific plans” to investigate Burisma that “included
interrogations and other crime-investigation procedures into all members of the executive board, including Hunter Biden.”

Joe Biden has insisted that the US wanted Shokin removed over corruption concerns, which were shared by the European
Union,

Meanwhile, an email dated May 12, 2014 — shortly after Hunter Biden joined the Burisma board — shows Pozharskyi
attempting to get him to use his political leverage to help the company.

The message had the subject line “urgent issue” and was also sent to Hunter Biden's business partner, Devon Archer, who
also sat on the Burisma board at the time.

eee tee

ee et Cg 0 a a oe
Leman a ey os hea nent oa

eR AN Ae a ro

  

i see aerieereer 6
eran ra pa ders ematen lP ted me

 

D hkeeynaeieyiordrumcerrigtenersadstetaneamretetel
ee ome ate ee By eal a OF

 

1of2 + @

Email from Vadim Pozharskyi... by New York Post

Pozharskyi said that “the representatives of new authorities in power tend to quite aggressively approach N. Z. unofficially
with the aim to obtain cash from him.”

N.Z. isn't identified in the email but appears to be a reference to Burisma founder Mykola Zlochevsky, whose first name is a
Ukrainian version of “Nicholas.”

When the alleged shakedown failed, “they proceeded with concrete actions” in the form of “one or more pretrial
proceedings,” Pozharskyi wrote.

hitne-Hnunnet cam/ OAM Ai Alamail_couaale hnuehiuntarhinanintradiiradwibkrainian.higemantndad! AMG
arene ase 1:21-cv-20684-UU DocuiPAne e224” Eteraerur PEST PUREE O271B72021 Page 26 of 56

“We urgently need your acvice on how you could use your influence to convey a message / signal, etc .to stop what we
consider to be politically motivated actions,” he added.

Pozharskyi and Hunter Biden

 

Vadym Pozharskyi and Hunter Biden
Yalta European Strategy / Getty Images

Hunter Biden responded by saying he was with Archer in Doha, Qatar, and asked for more information about “the formal (if
any) accusations being made against Burisma.”

“Who is ultimately behind these attacks on the company? Who in the current interim government could put an end to such
attacks?” he added.

The exchange came the same day that Burisma announced it had expanded its board of directors by adding Hunter Biden,
who was put in charge of its “legal unit and will provide support for the Company among international organizations,”
according to a news release that's since been scrubbed from Burisma's website.

Hunter Biden actually joined the board in April 2014, according to multiple reports.

His lawyer said last year that Hunter was “not a member of the management team,” adding, “At no time was Hunter in
charge of the company’s legal affairs.”

About four months after Hunter Biden's correspondence with Pozharskyi, Archer forwarded Hunter Biden an email chain
with the subject line “tax raise impact on Burisma production,” which included Pozharskyi saying that the Ukrainian cabinet
had submitted new tax legislation to the country’s parliament.

Kitne:Hnunnet rami Aon lt Alomailravasle haw. hi intorhidan_intradiuradabrainisnhit_rmnan.inaAsdl
esidugtase 1:21-cv-20684-UU Docu Herit's?s 2°’ EYEreth UN FESD PUREE 027187021 Page 27 of 56

 

Photos from Hunter Biden's hard drive

“If enacted, this law would kill the entire private gas production sector in the bud,” Pozharskyi wrote.

hitne-finunnet parm/ON9014 1 Afamsil_rovaale-how-hiintarzhidanJintradiurad.ubrainian.his.man.trnari

ro
amer# ase 1:21-cv-20684-UU Docuf ieee So ENTereeror PSE ORE? O2MB72021 Page 28 of 56

In the Sept. 24, 2014, email, Pozharskyi also said he was “going to share this information with the US embassy here in Kyiv,
as well as the office of Mr Amos Hochstein in the States.”

At the time, Hochstein was the State Department's newly appointed special envoy and coordinator for international energy -
affairs.

Devon Archer

Devon Archer
Patrick McMullan via Getty Image

in December 2017, the Naftegaz Group, Ukraine's state-owned energy company, announced that Hochstein had joined the
company as an independent director, but on Monday he announced his resignation.

“The company has been forced to spend endless amounts of time combating political pressure and efforts by oligarchs to
enrich themselves through questionable transactions,” Hochstein wrote in an op-ed published by the Kyiv Post.

In addition to denying that’s he's spoken to Hunter Biden about his overseas business dealings, Joe Biden has repeatedly
denied any conflict of interest or wrongdoing by either of them involving Burisma.

Last February, he got testy during an appearance on NBC's “Today” show when co-host Savannah Guthrie questioned
whether it was “wrong for [Hunter] to take that position, knowing that it was really because that company wanted access to
you.”

“Well, that’s not true, You're saying things you do net know what you're talking about,” the elder Biden responded.

httnc: Hnunnet ram/0dnitll Alomoail-ravoole. heh intarhidan_intracdinadikeainionhiz_mantaead!
 

Photos from Hunter Biden's hard drive

Last December, Joe Biden also lashed out during a Democratic primary town hall event in lowa, where a man accused him of
sending Hunter to Ukraine “to get a job and work for a gas company, he had no experience with gas or nothing, in order to
get access to ... the president.”

“You're a damn liar, man. That’s not true and no one has ever said that,” Biden fumed,

Biden then continued berating the man as he stepped forward, called the man “fat” and challenged him to “do push-ups
together, man.”

The FBI referred questions about its seizure of the laptop and hard drive to the Delaware US Attorney’s Office, where a
spokesperson said, “My office can neither confirm nor deny the existence of an investigation.”

Hunter Biden’s lawyer refused to comment on the specifics but instead attacked Giuliani,

“He has been pushing widely discredited conspiracy theories about the Biden family, openly relying on actors tied to
Russian intelligence,” the lawyer, George R. Mesires, said of Giuliani.

Pozharskyi and the Joe Biden campaign did not return requests for comment. Hochstein could not be reached.

Bitne dinvnact ramon OH Alamail-cavesle-hewhiiniorhidonintendneadsibrainian.hiz.mantandad! Aro
zeeu@lase 1:21-cv-20684-UU DOCUFTP@ITEYES 5°w Bee eer Or FES DY Patz OBlISIZD21 Page 30 of 56
Additional reporting by Ebony Bowden

FILEDUNDER COMPUTERS, EMAILS, ENERGY, HUNTER BIDEN, JOE BIDEN, NATURAL GAS, RUDY GIULIANI, STEVE BANNON, UKRAINE, 10/14/20

 

THEW
yas RECOMMENDED 1/5

 

 

 

 

 

John Kerry defends taking private jet to accept

climate award in Iceland | Read More >

 

 

AttneHnvunnet rami Ion nit dAlamoil.rovoolehouwhimntorhidan-intrartiicadiibrainian-hiv.manie.danl
Case 1:21-cv-20684-UU Document 1-15 Entered on FLSD Docket 02/18/2021 Page 31 of 56

EXHIBIT B
Case 1:21-cv-20684-UU Document 1-15 Entered on FLSD Docket 02/18/2021 Page 32 of 56

y Engsh =

Warning: this link may be unsafe
hilpadinypost.com/2020/1 G4 4/emall-raveais-how-hunter-biden-ntroducedcrainian-biz-
man-to-dad/

The link you are trying lo access has been identified by Twitter or our partners a6 being
potentially spammy of uneade, in accordance with Twitler'e UAL Polloy, This link could fall into
any of the below categorins:

« malicious links that could steal personal information or harm electronic devices

¢ spammy links that mislead people or disrupt their

+ Violent or misleading content thal could lead to real-world hacm

« certain categories cf content that, If pocted directly on Twitter, are 9 violation of the Twitter
Rules

ELL Stee Pasi)

gp BS wening soe contre

 

Your account has been locked.

New York Post
Onypost

What happened?
We have determined that this account violated the Twitter Rules. Specifically, for:

1. Viotating our rules against distribution of hacked material.
We don't permit the Use of our services to directly distribute content obtained through
hacking that contains private Information, may put people in physical harm or danger, or
contains trade secrets.

#
Case 1:21-cv-20684-UU Document 1-15 Entered on FLSD Docket 02/18/2021 Page 33 of 56

Twitter Safety @ @TwitterSafety - Oct 14 eee
We want to provide much needed darity around the actions we've taken
with respect to two NY Post articles that were first Tweeted this morning.

 

@ 201K TI eax © 4x hy
Twitter Safety @ @TwitterSafety - Oct 14 ove
The images contained in the articles include personal and private
information — like email addresses and phone numbers — which violate our
rules.
Private infarmation policy
Posting another person's private and confidential
information is a violation of the Twitter Rutes. Learn ..,
& help.twitter.com
D 15K TL 13K 9 59x it,
Twitter Safety @ woe
@TwitterSafety
Replying to @TwitterSafety

As noted this morning, we also currently view materials
included in the articles as violations of our Hacked
Materials Policy.

Distribution of hacked materials policy

We don't condone attempts to compromise or infiltrate
computer systems for malicious purposes.

& help.twitter.com

‘7:44 PM - Oct 14, 2020 - Twitter Web App

728 Retweets 340 Quote Tweets 5.5K Likes
Case 1:21-cv-20684-UU Document 1-15 Entered on FLSD Docket 02/18/2021 Page 34 of 56

movintontet@omeen  EARVIN & HARVIN, LLP’ Sebi

Stuart, FL 34994
4 » a6, £5G. ae . a . F * *. : i c: : om
cee c nude oe Probate Litigation / Estate Planning / Complicated Tax Matters www. harvinlegal.c
Manital & Family Tel: 772.286.3630
Est. 1978 Fax: 772.78 1.5524
1/29/2021 Wes Harvin II, JD, LLM

harvinfrontdesk@email.com

Attn: Service of Process

TWITTER, Inc.

c/o

MADBITS, LLC

As Business Agent for TWITTER, Inc.,
c/o

CT Corporation System

1200 S Pine Island Road

Plantation, FL 33324

As Registered Agent for MADBITS, LLC

RE: NOTICE OF SERVICE: LETTER as per Florida Statute 770.01
To Whom,

Florida Statutes 48.161 and 48.181 provide for service of process on a nonresident engaping in
business or in a business venture in the State of Florida by means of service on the Secretary of State of
Florida.

You are notified that a Notice of Defamation as per FS 770.01 has been mailed to you by Certified
Mail by JOHN PAUL MAC ISAAC. Service was made on the Secretary of State on January 26", 2021. A
copy of the service is enclosed. A copy of the Service is enclosed herein.

FOR THE FIRM OF HARVIN & HARVIN LLP
Sincerely, aa

  

Wesiey'R. Harvin II, JD, LLM
900 E. Ocean Blvd Ste 710B
Stuart, FL 34994

Fla Bar No: 527068

Tel: 772.286.3630
Case 1:21-cv-20684-UU Document 1-15 Entered on FLSD Docket 02/18/2021 Page 35 of 56

uniniondes@emicon EARVIN & HARVIN, LLP Sez

 

. Stuart, FL 34994
Ns ae S tak 7 re Probate Litigation / Estate Planning / Complicated Tax Matters wow. heeviniegel e
Marital & Family Tel: 772.286.3630
Est, 1978 Fox: 772.78) ,5524
1/26/2021 Wes Harvin I], JD, LLM

harvinfrontdesk(@email.com

Attn: Service of Process
TWITTER, Inc.

c/o Secretary of State
2415 N. Munroe Street
Ste 810

Tallahassec, FL 32303

RE: SERVICE OF PROCESS: LETTER as per Florida Statute 770.01
To Whom,

Please take this cover letter for Substituted Service of Process for 1 document to be served on
TWITTER, INC., a Delaware Corporation operating and doing business in Florida without Registration

as a Foreign Corporation.

The specific section of Chapter 48 that authorizes the Division of Corporations to accept service
is Sec. 48.181.

Please find enclosed the following:

a. @ letter from Brian Della Rocca, Esq. on behalf of John Paul Mac Isaac, addressed to
Twitter and providing notice of defamation as per FS 770.01; and

b, a copy of the Non-Service Retum from professional process server Andre Samuels, made
at Twitter's advertised Miami office; and

c. check number #6407 from Horvin & Harvin LLP made payable to the Florida Department
of State in the amount of 38.75.

 

Werlc¢ R. Harvin 1], JD, LLM
Ce: TWITTER, Inc. Attn: Gen Counsel, 1355 Market Street Ste 900, San Francisco, CA 94103
Case 1:21-cv-20684-UU Document 1-15 Entered on FLSD Docket 02/18/2021 Page 36 of 56

« A > COMPASS LAW PARTNERS

v

(i Rios Pia a ia Pagina a a am bea Toe co cea
- n ay A H

148 Maryland Avenues 4'" Floor

Brian R. Della Recca, Esquire y ‘Annapolis; MD 214015
51 Monroe Street, Suite 408 ,

Rockville, Maryland 20850

Phone: 240/454-1083

Fax: 301/740-2297

Email: bdelloroces@icompuss-law.com

 

January 8, 202]

Delivered Via Courier in Accordance with Florida Statute 770.01
and via Certified Mail Return Receipt Requested

Twitter, Inc.

Attn: Office of General Counsel
1355 Market Street

Suite 900

San Francisco, CA 94103

Re: NOTICE OF DEFAMATION
Dear Sir/Madam:

My law firm represents John Pau) Mac Isaac, in connection with the matters discussed
herein.

On October !4, 2020, the New York Post newspaper published a story containing
information about Mr. Hunter Biden that had been originally obtained from Mr. Mac Isaac. You,
through your social media platform, published a statement that you were limiting/preventing the
distribution of the article because it violates your hacked materials policy. In doing so, you

knowingly and intentionally defamed my client. You are hereby on notice that your publication
about my client constitutes libel per se under Florida law,

Please contact me immediately to provide me with the contact details for any attomey to
whom [ should direct further communications.

Regards, —»,.

COMPASS LAW PARTNERS

Lr

co SSS | .

Brian R. Della Rocca
cc: Mr. John Paul Mac Isaac (via email)
Case 1:21-cv-20684-UU Document 1-15 Entered on FLSD Docket 02/18/2021 Page 37 of 56

 

 

 

 

 

 

 

 

 

Courl Sung there
NON-SERVICE RETURN
Caurt
Non-Court Action Ins Florida Cana
Plainititi Cased
JOHN PAUL MAC ISAAC
Delandant Hearing Date
TWITTER, INC.
Person to ba Servad ie, Came to Hand Date/Timo
1/06/2021 §:30 PM
Reason Unable to Sarve Non-Service Date/Time
Unknown
01/12/2021 4:49 PM
Documants Service Fea
LETTER DATED 01/08/2021
$65.00

 

 

After due search, careful inquiry and diligent attempts at: 78 SW 7TH ST, MIAMI, Miami-Dade County, FL 33730. I have
been unable to effect service of process upon TWITTER, INC. for the following reasons’

1/12/2021 4:49 PM: Per WE WORK EMPLOYEE; subject unknown. This location as multiple offices, Need name of
an employer to find in the diractary.

Notary not required pursuanl (o F.S. 92.525(2).

| am over 18 years of aga, nol a party to nor intarosfed in this case and | have the proper aulharity in the purisdiclion whare ! affected

service, pursuant to Florida Statute Chapter 48. Par U.S, Code § 1746, i dectare under penalty of parjury under tha faws of the United
Stales of Ametica that the foregoing Is tra and corract.

‘: ——
tue Ue Sele 1389 / 2055

 

o1i2z2021
Andra Samuals Process Server ID Dale Executed
Raf REF-7217004 Tracking # 0063334987

Eee © clega| teaver A
Case 1:21-cv-20684-UU Document 1-15 Entered on FLSD Docket 02/18/2021 Page 38 of 56

VERIFIED RETURN OF SERVICE

State of Florida County of

Plaintiff:
MADBITS, LLC c/o CT Corporations System JG52021007297

vs.
Defendant:

For:

Emily

Harvin & Harvin, LLP
900 SE Ocean Blvd.
Suite 210B

Stuart, FL 34994

Received by COURTESY FLORIDA PROCESS SERVERSon the 4th day of February, 2021 at 11:45 am to be served on
MADBITS, LLC By serving CT Corporation Systems as it's statutory registered agent, 1200 S. Pine Island Road,
Suite 240, Plantation, FL 33324.

|, CARLOS PARDO, do hereby affirm that on the 4th day of February, 2021 at 12:30 pm, |:

CORPORATE: served by delivering a true copy of the LETTER and SUBSEQUENT DOCUMENTS with the date and
hour of service endorsed thereon by me, to: Donna Mock as Registered Agent at the address of: 1200 S. Pine Island
Road, Suite 240, Plantation, FL 33324 on behalf of MADBITS, LLC, and informed said person of the contents therein,
in compliance with state statutes.

Under penalty of perjury, | declare that | have read the foregoing affidavit and that the facts stated in it are true and correct,
that | am a sheriff appointed, SPECIAL PROCESS SERVER IN GOOD STANDING for the in the county in which service was
effected in accordance with Florida Statutes, and have no interest in the above action pursuant to F.S. 92.525 (2 ).

Pad a wo oe

el
CARLOS PARDO
SPS #519

COURTESY FLORIDA PROCESS SERVERS
Payment Center

P.O, Box 40-3621

Miami Beach, FL 33140

(888) 319-3160

Our Job Serial Number: JGS-2021007297

Copyright @ 1992-2021 Database Services, Inc. - Process Server's Toolbox V8.1z
Case 1:21-cv-20684-UU Document 1-15 Entered on FLSD Docket 02/18/2021 Page 39 of 56

havinfontdess@emaicom  HARVIN & H ARVIN, LLP 00 E. Ocean Blvd
Stuart, FL 34994
Probate Litigation / Estate Planning / Complicated Tax Matters www harvinlegal.com

Marital & Family Tel: 772.286.3630
Est, 1978 Fax: 772.781.5524

Wesley R. Harvin, I, Esq.
harvinfrontdesk@gmail.com

 

2/4/2021 Wesley R. Harvin II, JD, LLM
harvinfrontdesk@gmail.com

Via Hand-Delivery
MADBITS, LLC

c/o CT Corporation System

1200 S Pine Island Road

Plantation, FL 33324

As Registered Agent for MADBITS, LLC

RE: John Paul Mac Isaac

To Whom,

Please be advised that the undersigned attorneys, Wesley Harvin and Brian Della Rocca,
represent Mr. John Paul Mac Isaac. Please direct all future communications to Mr. Della Rocca at the
below address.

We write in accordance with Florida Statute Sec. 770.01, to provide you with preQsuit notice that
Mr. Mac Isaac intends to initiate litigation against Twitter, Inc., and Madbits, LLC in connection with
action taken by Twitter on October 14, 2020 in connection with an article published by The Washington
Post on October 14, 2020 entitled “Smoking-gun email reveals how Hunter Biden introduced Ukrainian
businessman to VP dad” (the “Article”). A copy of same is attached hereto as Exhibit A.

The Article states that emails and video had been found on a laptop computer “dropped off at a
repair shop in [Hunter] Biden’s home state of Delaware”. Mr. Mac Isaac was the owner of the repair
shop.

On October 14, 2020, Twitter locked the account of The Washington Post because of the Article.
A copy of screenshots showing the account lock is attached hereto as Exhibit B. The statements of
concern made in that lock are as follows:

“YOUR ACCOUNT HAS BEEN LOCKED.

What happened?

1. Violating our rules against distribution of hacked materials,

We don’t permit the use of services to directly distribute content obtained through hacking that
contains private information, may put people in physical harm or danger, or contains trade
secrets.”
Case 1:21-cv-20684-UU Document 1-15 Entered on FLSD Docket 02/18/2021 Page 40 of 56

Furthermore, @TwitterSafety tweeted the following on October 14, 2020:

“‘We want to provide much needed clarity around the actions we’ve taken this morning with
respect to two NY Post articles that were first tweeted this morning.”

“The images contained in the articles include personal and private information — like email
address and phone numbers — which violate our rules.”

“As noted this morning, we also currently view materials included in the articles as violations of
our Hacked Materials Policy.” See Exhibit B.

The obvious target of these statements is our client Mr. Mac Isaac. At no point in time did Mr.
Mac Isaac ever hack any computer, nor did he hack the computer in question. The statement that his
materials were “hacked” is false, with no basis in fact whatsoever.

No attempts were made to determine the truth of the matter with respect to Mr. Mac Issac, which
would have taken a simple phone call. Mr. Mac Isaac is not a public figure, he has no staff or
representatives who would have intervened or impeded efforts at verification.

The resulting damage was immediate, ongoing, and predictable. Mr. Mac Isaac was instantly
identified online, harassed, ridiculed, accused of being a “Russian”, and threatened. His personal and
professional reputation has been ruined.

My clients hereby demand an immediate and complete retraction of the libelous material and
implications in a manner designed to be as visible as the original article, no later than February 9", 2021.
If counsel would like to discuss the matter prior to February 9", 2021, please contact Mr. Brian Della
Rocca at:

Brian R. Della Rocca, Esquire

Partner - Compass Law Partners

Phone 240-454-1013

Fax 301-740-2297

Web www.Compass-Law.com
Email BDellaRocca@Compass-Law.com

HARVIN.& Hx LP
YDS ARLE

Wesley R. Harvin II

900 E. Ocean Blvd Ste 210B
Stuart, FL 34994

Tel: 772.286.3630
harvinfrontdesk@gmail.com
Case 1:21-cv-20684-UU Document 1-15 Entered on FLSD Docket 02/18/2021 Page 41 of 56

EXHIBIT A
eaieugtase 1:21-cv-20684-UU DOocunmennty4ag Gow Bunternagtromdslce MibOgkiek OasI1872021 Page 42 of 56

    
 

 

 

Revealed: Uk

Dear Hunter Rai: Saoaiber and spent
giving an Op :

ene rand pleasu!
eT ye

   
     
       
 
 

  

    
 

bh you think? |
meet today bround noon

NY Post photo composite

NEWS EXCLUSIVE

Smoking-gun email reveals how Hunter Biden introduced Ukrainian
businessman to VP dad

By Emma-fo Mors and Gabrielle Fonrouge October 14,2020 | 5:00am | Updated

 

Hunter Biden Introduced his father, then-Vice President Joe Biden, to a top executive at a Ukrainian energy firm less than a
year before the elder Biden pressured government officials in Ukraine into firing a prosecutor who was investigating the
company, according to emails obtained by The Past.

The never-before-revealed meeting Is mentioned in a message of appreciation that Vadym Pozharskyi, an adviser to the
board of Burisma, allegedly sent Hunter Biden on April 17, 2015, about a year after Hunter joined the Burisma board ata

reported salary of up to $50,000 a month.

“Bear Hunter, thank you for inviting me toe DC and giving an opportunity to meet your father and spent [sic] some time
together. It's realty [sic] an honor and pleasure,” the email reads.

An earlier email from May 2014 also shows Pozharskyi, reportedly Burisma's No. 3 exec, asking Hunter for “advice on how
yout could use your influence” on the company's behalf.

The blockbuster correspondence — which flies in the face of Joe Biden's claim that he’s “never spoken to my son about his
overseas business dealings” — Is contained In a massive trove of data recovered from a laptop computer.

httneffnunne! pom Oonid i Afamail_raveole how. htintar-hidan-intradiradailrainian-hiz_mmantrdari 410
eneuQase 1:21-cv-20684-UU Docurmentvbaé bowhmter echonrbduSbuboaneizG@hed2021 Page 43 of 56
ape

From: Vadym Pozharskyi

<v.pozharskyi.ukraine @ gmail.com>

Subject: Meeting for coffee?

Date: April 17, 2015 at 6:00:51 AM PDT

To: Hunter Biden <hbiden@rosemontseneca.com>

Dear Hunter, thank you for inviting me to DC and
giving an opportunity to meet your father and spent
some time together. It's realty an honor and pleasure.
As we spoke yesterday evening, would be great to
meet today for a quick coffee. What do you think? |
could come to you office somewhere around noon or
so, before or on my way to airport.

Best ,

V

Otnpasneno c iPhone

 

 

The computer was dropped off at a repair shop in Biden's home state of Delaware in April 2019, according to the store's
owner.

Other material extracted from the computer includes a raunchy, 12-minute video that appears to show Hunter, who's
admitted struggling with addiction problems, smoking crack while engaged In a sex act with an unidentified woman, as well
as numerous other sexually explicit images.

The customer who brought in the water-damaged MacBook Pro for repair never paid for the service or retrieved it or a hard
drive on which its contents were stored, according to the shop owner, who said he tried repeatedly to contact the client.

The shop owner couldn't positively identify the customer as Hunter Biden, but said the laptop bore a sticker from the Beau
Biden Foundation, named after Hunter's late brother and former Delaware attorney general.

Photos of a Delaware federal subpoena given to The Post show that both the computer and hard drive were selzed by the
FBI in December, after the shop's owner says he alerted the feds to their existence.

tthe Mnunnect ram/ ION Alemailravasle he hontar_hiclaninirndiican.iilrainian.hizman_ta_Aarl 30
waeease 1:21-cv-20684-UU a Page 44 of 56

   
    
     
 
  
  
 
 
 

 

Daintree —-

 

AG ili Mey SH) Subpoena to Testy Refee a Cit ty

UNITED STATES DiSTRICT COURT

for the
District of Delaware

| SUBPOENA TO TESTIFY BEFORE A GRAND JURY

Grand Jury Subpoena Number

eT a, a
¥ ARE COMMANDED 4 appear in this United States district court at the titno, date, and place shown
eee S grand jury. When you arrive, you must remain at the coun until the judge or a court
ou ig ere

nS pot

E Joae and Time:
Response Due Uy: Tuesday. December 17, 2014

 

SEOORY
1 einen, electronically stored information, or objects urd (fect

cet

 

 

 

4 federal subpoena showing the computer and hard drive were selzed by the FB!

 

But before turning over the gear, the shop owner Says, he made a copy of the hard drive and later gave it to former Mayor

Rudy Giuliani's lawyer, Robert Costello.

hitne-ffinunnel rami09Ni 441 Alomoilrovasle-how.hiintar_-hidanintendiuradds throinian.hiz_-maninart!
aateGase 1:21-cv-20684-UU Docunnartéviad bow bnienaab Ondo SdURoOEKek Meitdeda021 Page 45 of 56

Steve Bannon, former adviser to President Trump, told The Post about the existence of the hard drive in late September and
Giulianl provided The Post with a copy of it on Sunday.

Less than eight months after Pozharskyi thanked Hunter Biden for the introduction to his dad, the then-vice president
admittedly pressured Ukrainian President Petro Poroshenko and Prime Minister Arseniy Yatsenyuk into getting rid of
Prosecutor General Viktor Shokin by threatening to withhold a $1 billion US loan guarantee during a December 2015 trip to
Kiev.

“looked at them and said: I’m leaving in six hours. If the prosecutor is not fired, you're not getting the money,” Biden
infamously bragged to the Council on Foreign Relations in 2018.

“Well, son of a bitch. He got fired.”

Shokin has said that at the time of his firing, in March 2016, he'd made “specific plans” to investigate Burisma that “included
interrogations and other crime-investigation procedures into all members of the executive board, Including Hunter Biden.”

Joe Biden has insisted that the US wanted Shokin removed over corruption concerns, which were shared by the European
Union.

Meanwhile, an email dated May 12, 2014 — shortly after Hunter Biden joined the Burisma board — shows Pozharskyi
attempting to get him to use his political leverage to help the company.

The message had the subject line “urgent Issue” and was also sent to Hunter Biden's business partner, Devon Archer, who
also sat on the Burisma board at the time.

Paar Ne at md hr Com ah or Kaan meme,
—— ater

  

omen ee, Rie dh Pee
ny *

prapraty

Sede de in ey erties apr Sate
a akan Fey mp rg nea

eyo te ae rere ete am ms at

————

a ee ere a ee a 4
ee pe as ey vas we oe Ss ie
| en
am rae mh pr are

Fa etah cleat terete Piet Unemrriger ae one ay ee
| ye a eee

‘Sie ehare wr Pa radar on ep dap aS

at

| Steps nem a

Lof2 + @
Email from Vadim Pozharskyl... by New York Post

Pozharskyi said that “the representatives of new authorities in power tend to quite aggressively approach N. 2. unofficially
with the aim te obtain cash from him."

N.Z. isn’t identified in the email but appears to be a reference to Burisma founder Mykola Zlochevsky, whose first name is a
Ukrainian version of “Nicholas.”

When the alleged shakedown failed, “they proceeded with concrete actions” in the form of “one or more pretrial
proceedings,” Pozharskyi wrote.

ithe Jinunnet eam 0304044 Alamailroveole-hewhiintorhidanintrndiisedsilrainianhivemontadoal Aa
eueuQase 1:21-cv-20684-UU Docunnentvéad how huterechOnéalsavinoeet Oailai2021 Page 46 of 56

“We urgently need your advice on how you could use your influence to convey a message / signal, etc .to stop what we
consider to be politically motivated actions,” he added.

w.Pozharskyi and Hunter Biden

 

Vadym Pozharskyl and Hunter Biden
Yalta European Strategy / Getty images

Hunter Biden responded by saying he was with Archer in Doha, Qatar, and asked for more information about “the formal (if
any) accusations being made against Burisma.”

“Who Is ultimately behind these attacks on the company? Who in the current interim government could put an end to such
attacks?” he added.

The exchange came the same day that Burisma announced it had expanded its board of directors by adding Hunter Biden,
who was put in charge of its “legal unit and will provide support for the Company among international organizations,”
according to a news release that's since been scrubbed from Burisma's website.

Hunter Biden actually joined the board in April 2014, according to multiple reports.

His lawyer said last year that Hunter was “not a member of the management team,” adding, “At no time was Hunter in
charge of the company’s legal affairs.”

About four months after Hunter Biden's correspondence with Pozharskyi, Archer forwarded Hunter Biden an email chain

with the subject line “tax raise impact on Burisma production,” which included Pozharskyi saying that the Ukrainian cabinet
had submitted new tax legislation to the country’s parliament.

httac-Hinunnct ene [909004 AH AfomaiLrovealehaw.hiuintar-hiden.intradiiradaibesinian-hizman.te dad!
aae@aSe 1:21-cv-20684-UU DOcurhaitebabaowmiher see mubduse DUR aGhaeehkbheP21 Page 47 of 56

 

Photos from Hunter Siden’s hard drive

“if enacted, this law would kill the entire private gas production sector in the bud,” Pozharskyl wrote.

Btlne- Haurant eam/O090/41 1 Alemoall.ravaale how-hiinterhidan.intradiiradaikeainian hig.manined adi

 
wareuease 1:21-cv-20684-UU Documantbabaowmihe ash Ontrdabed URaideek Mehieda021 Page 48 of 56

In the Sept. 24, 2014, email, Pozharskyi also said he was “going to share this information with the US embassy here in Kyiv,
as well as the office of Mr Amos Hochstein in the States.”

At the time, Hochstein was the State Department’s newly appointed special envoy and coordinator for international energy -
affairs.

we. Devon Archer

 

Devon Archer
Patrick McMullan via Getty Image

In December 2017, the Naftogaz Group, Ukraine's state-owned energy company, announced that Hechstein had joined the
company as an independent director, but on Monday he announced his resignation.

“The company has been forced to spend endless amounts of time combating political pressure and efforts by oligarchs to
enrich themselves through questionable transactions,” Hochstein wrote in an op-ed published by the Kyiv Post.

In addition to denying that’s he's spoken to Hunter Biden about his overseas business dealings, Joe Biden has repeatedly
denied any conflict of interest or wrongdoing by either of them involving Burisma.

Last February, he got testy during an appearance on NBC's “Today” show when co-host Savannah Guthrie questioned
whether it was “wrong for [Hunter] to take that position, knowing that it was really because that company wanted access to

you.”

“Well, that’s not true. You're saying things you do not know what you're talking about,” the elder Biden responded.

Kine Hanne? eam Ni Alamail_ravesic.hnuwhonterhidan.intraducaduthrainianhiz-mantadad!
aigieuSz Se 1:21-cv-20684-UU 9 DOcUmaindvdad Row FUMEnRSSAhtrdalcad alkane Med dAe021 Page 49 of 56

 

Photos from Hunter Biden's hard drive

Last December, Joe Biden also lashed out during a Democratic primary town hall event in lowa, where a man accused him of
sending Hunter to Ukraine “to get a job and work for a gas company, he had no experience with gas or nothing, in order to
get access to... the president.”

“You're a damn flar, man. That’s not true and no one has ever said that,” Biden fumed.

Biden then continued berating the man as he stepped forward, called the man “fat” and challenged him to “do push-ups
together, man.”

The FBI referred questions about its seizure of the laptop and hard drive to the Delaware US Attorney's Office, where a
spokesperson said, “My office can neither confirm nor deny the existence of an investigation.”

Hunter Biden’s lawyer refused to comment on the specifics but instead attacked Giuliani,

“He has been pushing widely discredited conspiracy theories about the Biden family, openly relying on actors tied to
Russian intelligence,” the tawyer, George R. Mesires, said of Giuliani.

Pozharskyi and the Joe Biden campaign did not return requests for comment. Hochstein could not be reached.

httne- dinunnct eam / F094 Ae Afomail_ravaole-how_-huntarhidanintencdiiradakrainian-hiz.man.in-dad! ar
zinc Se 1:21-cv-20684-UU DOCULR EI Tovbard Row OHGY BGbORrbabcel keen ete Gah eda? 21 Page 50 of 56

Additional reporting by Ebony Bowden

FILEDUNDER COMPUTERS, EMAILS, ENERGY, HUNTER BIDEN, JOE BIDEN, NATURAL GAS, RUDY GIULIANI, STEVE BANNON, UKRAINE 10/14/20

 

 

ais
tid RECOMMENDED 1/5

 

 

 

| John Kerry defends taking private jet to accept |

Climate awardin Iceland | Read More >

 

btinc-Hinunact pam/QNIN4t Al Afomail_raveale.hnuebiintar_hidan-inteachieon.ikrainion-hiz.mon_indad! oo
Case 1:21-cv-20684-UU Document 1-15 Entered on FLSD Docket 02/18/2021 Page 51 of 56

EXHIBIT B
Case 1:21-cv-20684-UU Document 1-15 Entered on FLSD Docket 02/18/2021 Page 52 of 56

Warning: this link may be unsafe

marrto-dad/

‘The jink you ere frying to acooss has boan identified by Twitter or our partners es being
poleniially spammy or uneaie, in eccordance with Twitter's URL Polloy. This fink could fall Ido
ony of the below catagorias:

« malicious links the! could steal personal Informadion or harm electronic deviees

+ inks thet mieload poopla of derupt thelr axpevienca

. or rileleading content that could lead to rea}world harm

Fuaeain celeparies of content that, H posted Gtrectly cn Twlter, are a violation of the Twiter

Your account has been locked. "

New York Post
@nypest

What heppened?
We have detarminad that this account viotated the Twitter Pules, Specifically, for.

1. Violating our rules egainet distribution of hacked matertal,
We don't permit the use of our services to diractiy distribute coritent obteined through
hacking that contains private information, may put people in physical harm or danger, or
Case 1:21-cv-20684-UU Document 1-15 Entered on FLSD Docket 02/18/2021 Page 53 of 56

Twitter Safety @ @TwitterSafety - Oct 14 ane
We want to provide much needed clarity around the actions we've taken
| with respect to two NY Post articles that were first Tweeted this morning.

D 201K TI asx © 164K hy

Twitter Safety @ @TwitterSafety - Oct 14 aoe
The images contained in the articles include Personal and private
information — like emait addresses and phone numbers — which violate our
rules.

Private information policy

Posting another person's private and confidential
information is a violation of the Twitter Rules. Leam ...
® help.twitter.com

 

> 15K th 13K @ 59x ct

 

Replying lo @TwitterSatety

As noted this morning, we also currently view materials
included in the articles as violations of our Hacked
Materials Policy.

 

Distribution of hacked materials policy

We don't condone attempts to compromise or infiltrate
computer systems for malicious purposes.

@& help.twitter.com

 

 

7:A4 PM . Oct-14, 2020 - Twitter Web App

728 Retweets 340 Quote Tweets 5.5K Likes
Case 1:21-cv-20684-UU Document 1-15 Entered on FLSD Docket 02/18/2021 Page 54 of 56

avintontexoemsicm BLARVIN & HARVIN, LLP "Sez

Stuart, FL 34994

Wesley R. Harvin, II, Esq. www. harvinlegal.com

hervinfronidesk@pmail.cont Probate Litigation / Estate Planning / Complicated Tax Matters
Marital & Family Tel: 772.286.3630
Est. 1978 Fax: 772.781.5524
1/26/2021 Wes Harvin I, JD, LLM

harvinfrontdesk@gmail.com

Attn: Service of Process
TWITTER, Inc.

c/o Secretary of State
2415 N. Munroe Street
Ste 810

Tallahassee, FL 32303

RE: SERVICE OF PROCESS: LETTER as per Florida Statute 770.01
To Whom,

Please take this cover letter for Substituted Service of Process for a document to be served on
TWITTER, INC., a Delaware Corporation operating and doing business in Florida without Registration

as a Foreign Corporation.

The specific section of Chapter 48 that authorizes the Division of Corporations to accept service
is Sec. 48.181.

Please find enclosed the following:

a. a letter from Brian Della Rocca, Esq. on behalf of John Paul Mac Isaac, addressed to
Twitter and providing notice of defamation as per FS 770.01; and

b. a copy of the Non-Service Retum from professional process server Andre Samuels, made
at Twitter's advertised Miami office; and

c. check number #6407 from Harvin & Harvin LLP made payable to the Florida Department
of State in the amount of $8.75.

 

Webley R. Harvin Il, JD, LLM
Cc: TWITTER, Inc. Atta: Gen Counsel, 1355 Market Street Ste 900, San Francisco, CA 94103
Case 1:21-cv-20684-UU Document 1-15 Entered on FLSD Docket 02/18/2021 Page 55 of 56

a

« A > COMPASS LAW PARTNERS

Brian R. Della Rocca, Esquire
51 Monroe Strcet, Suite 408

Rockville, Maryland 20850

Phone: 240/454-1013

Fax: 301°740-2297

Email: bdellarocca@compass-law.com

 

January 8, 2021

Delivered Via Courier in Accordance with Florida Statute 770.61
and via Certified Mail Return Receipt Requested

Twitter, Inc.

Attn: Office of General Counsel
1355 Market Street

Suite 900

San Francisco, CA 94103

Ree NOTICE OF DEFAMATION
Dear Sir/Madam:

My law firm represents John Paul Mac Ssaac, in connection with the matters discussed
herein,

On October 14, 2020, the New York Post newspaper published a story containing
information about Mr. Hunter Biden that had been originally obtained from Mr. Mac Isaac. You,
through your social media platform, published a statement that you were limiting/preventing the
distribution of the article because it violates your hacked materials policy. In doing so, you
knowingly and intentionally defamed my client. You_are hereby on notice that your publication
about my client constitutes libel per se under Florida law.

Please contact me immediately to provide me with the contact details for any attorney to
whom I should direct further communications.

Regards,

COMPASS LAW PARTNERS

LO
ao
Brian R. Delia Rocca
cc: Mr. John Paul Mac Isaac (via email}
Case 1:21-cv-20684-UU Document 1-15 Entered on FLSD Docket 02/18/2021 Page 56 of 56

 

 

 

 

 

 

 

Court Stamp Here
NON-SERVICE RETURN
Court
Non-Court Action In a Florida Casa
Plalniitf Case #
JOHN PAUL MAC ISAAC
Defendant Hearing Dale
TWITTER, INC.
Person fo be Served Cama to Hand Date/Time
TWITTER, INC,
1/08/2021 5:30 PM
Reason Unable to Serve Non-Service Date/Time
Unknown
01/12/2021 4:49 PM
Documents Serica Feo
LETTER DATED 61/08/2021

 

$65.00

 

 

 

After due search, careful inquiry and diligent attempts al: 78 SW 7TH ST, MIAMI, Miami-Dade County, FL 331390. | have
been unable to effect service of process upan TWITTER, INC. for the fallowing reasons:

1/12/2021 4:49 PM: Per WE WORK EMPLOYEE; subject unknown. This location as multiple offices. Need name of
an employer te find in the directory.

Notary not required pursuant to F.S. 92.525(2).

| am aver 18 years of age, not a party to nor interested in this case and | have the proper authority in the jurisdiction where | affected
service, pursuant to Florida Statule Chapter 48. Per U.S. Code § 1746, J declare under penally of perjury under the laws of the Uniled
Stales of America that the foregoing Is true and corract.

Lenn Le
tye LES rate v 1389 / 2055

 

ON 22021
Andra Samuels Process Server ID Date Executed
Ref REF-7217004 Tracking # 0063334987

be “nero RACE
